Citation Nr: 0214127	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right foot or 
ankle condition.

2.  Entitlement to service connection for headaches.

(Entitlement to service connection for bilateral hearing loss 
and for tinnitus will be addressed in a later decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from September 1974 to October 
1975.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that determined that claims for service 
connection for a right ankle condition, for headaches, for 
bilateral hearing loss and for tinnitus were not well 
grounded.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran has not requested a hearing.  

In December 2000, the Board remanded the case for additional 
development.

The Board is undertaking additional development on the issues 
of service connection for bilateral hearing loss and 
tinnitus, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  Right Achilles tendonitis resolved prior to separation; 
any current right foot or ankle pain is unrelated to active 
service.  

2.  Chronic headaches began during active service. 




CONCLUSIONS OF LAW

1.  A right foot or ankle disability was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Chronic headaches were incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Foot or Ankle Condition

The veteran's service medical records (SMRs) reflect that he 
was sound upon entry into active service.  He was treated for 
right Achilles tendonitis on November 14th, 1974, with gel-
cast and crutches.  A treatment report dated November 20th, 
notes that he needed a profile until December 1974 to reduce 
his running.  On November 26th, he was reportedly still 
having problems with the right foot and there was crepitation 
in the right Achilles tendon.  The examiner prescribed an Ace 
wrap and heel foam.  In April 1975, the veteran reported 
crackling in the right ankle.  The examiner noted that the 
veteran's treatment records were not available but that there 
was some Achilles tenderness.  The impression was slight 
Achilles tendonitis and the examiner gave some restriction to 
activity and prescribed aspirin.  In May 1975, the veteran 
complained of continued right ankle pain but no swelling.  
The veteran reported that he had been running on his own.  
The ankle was treated with Wintergreen and aspirin.  

In July 1975, the veteran was seen for a cut on the right 
ankle that was slightly infected.  He was to wear tennis 
shoes for one week.  In August 1975, the veteran complained 
of an ankle infection.  The treatment report notes that a 
blister on top of the foot was infected, but the report does 
not mention which foot.  No further right ankle or foot 
complaints are noted in the SMRs.  

On October 9th, 1975, the veteran underwent a separation 
examination.  He completed a medical history questionnaire 
and checked "yes" to cramps in the legs, but he checked 
"no" to swollen or painful joints; to lameness; to foot 
trouble; or, to arthritis, rheumatism, or bursitis.  The 
examiner reported that the veteran had leg cramps while 
running but did not find any right foot disorder. 

In December 1998, the veteran submitted a claim for VA 
benefits, reporting that he had right ankle tendonitis 
related to active service.  

In a December 1998 letter to the veteran, the RO asked for 
additional medical evidence of treatment for the claimed 
conditions.  No response was received.  

As noted in the introduction, in March 1999, the RO found the 
claim to be not well grounded.  

In May 1999, the veteran reported that the right Achilles 
tendon had been continuously painful since active service and 
that after every workday since active service he had to soak 
the right leg in warm water.  

In December 2000, the Board remanded the case for a medical 
examination to determine the nature and etiology of any right 
ankle or foot tendonitis.  

The veteran underwent a VA joints compensation and pension 
examination in December 2001.  His chief complaint was pain 
in the right Achilles tendon area.  He reported he had worked 
for the railroad for 26 years after military service, mostly 
as a mechanic repairing railroad engines.  He had not sought 
treatment nor taken medication for the right ankle since 
active service.  The examiner noted that the veteran walked 
briskly with normal gait.  He walked on heels and toes and 
was able to undress.  The right ankle had full range of 
motion, no instability, no tenderness, and showed no swelling 
or deformity.  The right Achilles tendon was soft and pliable 
with no tightness or indication of persistent tendonitis.  
There was no clinical evidence of any limitation due to pain, 
weakened movement, excess fatigability, incoordination or 
loss of motion.  X-rays showed no evidence of degenerative 
joint disease.  The diagnosis was Achilles tendonitis, 
resolved.   

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The veteran has been 
provided with a VA examination to determine the nature and 
extent of any right foot or ankle condition  He and his 
representative have been provided with an SOC and an SSOC 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  The March 2002 supplemental statement of the case 
notifies the veteran that there is no medical evidence of any 
residuals.  There is no identified evidence that has not been 
accounted for.  The Board finds that all relevant evidence 
has been obtained with regard to the claim for service 
connection for a right foot or ankle condition and that the 
requirements of the VCAA have been satisfied.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

The veteran had right Achillis tendonitis during active 
service, as demonstrated by the SMRs; however, there is no 
medical evidence that Achilles tendonitis or other right foot 
or ankle disorder was present at the time of discharge or at 
any time since active service.  Although the veteran now 
maintains that right foot pain which began in service never 
resolved; during his separation examination, he checked 
"no" to three questions that might have suggested foot 
pain.  Moreover, there was no residual Achilles tendonitis 
found by the examiner at that time and neither has there been 
submitted any medical evidence of a right foot or ankle 
condition at any time since active service. 


With respect to the veteran's subjective complaint of right 
foot pain, the Board notes that pain, as a disability in 
itself, might exist even though there is no medical evidence 
of a disorder.  In Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), the Court held that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection can be granted".  The Federal Circuit 
later vacated and remanded the Court's decision on other 
grounds, but left intact, the above portion.  See Sanchez-
Benitez v. Brown, 259 F. 3d 1356 (2001); see also VAOPGCPREC 
36-97.  In this case, although the veteran reports right foot 
or ankle pain, there is no medical basis for that pain.  

In Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991), the 
Court stressed that lay evidence alone may be sufficient to 
place the evidence in equipoise and thus, under 38 U.S.C. § 
5107(b), establish entitlement to benefits.  Although the 
veteran asserts that he had continuous right foot and ankle 
pain dating back to active service, his own record made at 
the time of discharge contradicts that assertion.  Thus, the 
current lay assertion of continuous symptomatology is less 
probative than the separation examination report and its 
accompanying medical questionnaire completed at the time of 
discharge by the veteran himself.  See Ashmore v. Derwinski, 
1 Vet. App. 580, 583-84 (1991); Hatlestad v. Derwinski, 1 
Vet. App. 164, 169-70 (1991).  The Board therefore finds that 
the preponderance of the evidence, both medical and lay, is 
against the claim.  The benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
claim must therefore be denied.  

II.  Headaches

The SMRs reflect that the veteran was sound upon entry into 
active service.  An August 1975 report notes that he had been 
knocked out in a fight.  Examination revealed bleeding from 
the right ear canal.  The canal was irrigated.  A treatment 
report dated September 2nd reflects that the veteran 
reportedly had been punched in the ear during the earlier 
altercation and had a headache since the incident.  An 
examiner noted a superficial laceration to the external ear 
canal but that the tympanic membrane was within normal 
limits.  On September 18th, the veteran reported that he had 
had a headache for a week; however, he was treated for nose, 
throat, and chest congestion.  

In October 1975, the veteran underwent a separation 
examination.  He completed a report of medical history 
checking "yes" to history of frequent or severe headache; 
ear, nose, or throat trouble; head injury.  An examiner 
reported that the veteran had coughed up blood occasionally, 
that he had weekly headaches relieved promptly by aspirin, 
that he had had a skull fracture about 14 months earlier. 

In December 1998, the veteran submitted a claim for VA 
benefits, reporting that he had constant headaches since the 
1975 head injury.  In May 1999, the veteran reported that 
ever since the head injury, his headaches had steadily 
worsened.

The veteran underwent a VA neurology examination in November 
2001.  The examiner reviewed the claims file and noted an in-
service head injury.  The veteran reported that he had almost 
daily headaches that felt like a band going around his head 
and said he took up to 6 aspirins per day.  He had no nausea, 
vomiting, or scotoma.  Except for a sluggish left pupil, the 
examiner found him to be neurologically normal.  The 
diagnoses were cerebral trauma; posttraumatic headaches; and, 
chronic daily headaches on the basis of analgesia.

During a December 2001 VA otolaryngology examination, the 
veteran reported chronic temporally located headaches.  The 
examiner found no relevant ear, nose, or throat abnormality, 
and gave an impression of chronic headaches.  The examiner 
also appears to have suggested that a computerized tomography 
(CT) study of the paranasal sinuses might rule out sinus 
pathology as a possible etiology of the chronic headaches; 
however, there is no record of any CT study being offered the 
veteran.  

In evaluating the above evidence, the Board notes medical 
evidence of in-service head trauma and subsequent complaints 
of headaches that had not resolved at the time of discharge.  
The veteran has reported more or less chronic headache 
symptoms since that time.  The recent medical evidence 
reflects chronic headaches and the neurologist has not 
dissociated these from in-service head trauma.  Because the 
neurologist's findings suggest to the Board that in-service 
trauma led to these headaches, and the medical and lay 
evidence otherwise reflects complaints of headaches ever 
since the head trauma, it does not appear necessary to obtain 
a CT scan to rule out parasinus origin.  Because the evidence 
favors the claim, the claim for service connection for 
headaches must be granted. 


ORDER

1.  Service connection for right foot or ankle condition is 
denied

2.  Service connection for headaches is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

